DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 28, 2019 and March 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because in Fig. 7 and paragraph 59, reference character 774-1 has been used to designate both an input layer neuron and a first hidden layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 27, the ellipses should be deleted between 220-11 and 220-12.
In paragraph 31, “spiking units” should be “spiking units’”.
In paragraph 35, “data is” should be “data are”.
In paragraph 41, “less than and/or equal to” should be “less than or equal to”, since it is impossible for a number to be both less than and equal to another number at the same time.
In paragraph 43, “row/columns” should be “rows/columns”.
In paragraph 50, “digits), corresponding” should be “digits) corresponding”; “applied inputs” should be “applied to inputs”.
In paragraph 51, “respectively weight inputs x1 to xN” should be “weight inputs x1 to xN, respectively”.
In paragraph 55, “Figure 1 and 3” should be “Figures 1 and 3”.
In paragraph 57, “a logic” should be “logic”.
In paragraph 63, all three commas should be deleted from the first sentence.
In paragraph 69, “herein will” should be “herein, will”.
Appropriate correction is required.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  “further comprising, collecting” should be “further comprising collecting”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spiking neural unit [comprising logic]” in claims 1-6 and “spiking neural units each comprising logic” in claim 14.
Paragraphs 13-15 of the specification indicates that the “spiking neural unit” is embodied on a CMOS and comprises “logic” to perform its various functions; those paragraphs also disclose that the spiking neural units may include multiplexors for collecting the weights from the memory cells and comparators for comparing the weight from the memory cells to a threshold weight.  As such, for purposes of examination, any semiconductor device that contains circuitry for collecting weights, accumulating them, comparing them to a threshold, outputting a result, and storing the weights in a memory will be deemed a “spiking neural unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-4, 6-7, 9-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US 20180260696) (“Suda”) in view of Nino et al. (US 20190156190) (“Nino”).
Regarding claim 1, Suda discloses “[a]n apparatus, comprising: 
a memory array (CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53); and …
a spiking neural unit comprising logic (spiking neural network comprises a first neuron and a second neuron connected by a synapse [neuron + synapse = spiking neural unit]; each neuron is configured to receive inputs, accumulate the received inputs, and output a spike when the accumulated inputs reach or exceed a threshold value of the neuron – Suda, paragraph 86; see also Fig. 6) configured to: 
receive an input to increase a weight stored in a memory cell of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit sums the signals [i.e., increases the weights] received by the input node – id. at paragraph 12); 
collect the weight from the memory cell of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14); 
spiking neuron may comprise an accumulator circuit for summing current signals [weights] received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6); 
compare the accumulated weight to a threshold weight (spiking neuron may comprise a comparator circuit for comparing the accumulated current signal with the threshold current value stored by the CES element – Suda, paragraph 7); and 
provide an output in response to the accumulated weight being greater than the threshold weight (CES element outputs a spike signal if the accumulated current signal is greater than or equal to the threshold current value – Suda, paragraph 7).” 
Suda appears not to disclose explicitly the further limitations of the claim.  However, Nino discloses “a complementary metal-oxide-semiconductor (CMOS) coupled to [a substrate] and located under the [substrate], wherein the CMOS includes a spiking neural unit (see Nino Fig. 3 and note that each CMOS neuron is coupled to a silicon substrate and located under it; each neural node may comprise a CMOS LIF neural circuit; upon one or more input current signals reaching a threshold value, a neural node may output a voltage spike to one or more output paths – id. at paragraph 121)….”
Nino and the instant application both relate to CMOS-based neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS coupled to a substrate, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).
 
Regarding claim 2, Suda discloses that “the spiking neural unit is coupled to a different spiking neural unit in the [set of spiking neural units] (spiking neural network comprises a first neuron and a second neuron; the spike outputted by a neuron may be received by another neuron within the spiking neural network or may be received by some other component of the spiking neural network – Suda, paragraph 86; see also Fig. 6 (showing that the neuron 602 is connected to neuron 606 via synapse 604)); and … 
the spiking neural unit is further configured to provide the output to the different spiking neural unit (the spike outputted by a neuron may be received by another neuron within the spiking neural network – Suda, paragraph 86).”  
Nino discloses that the spiking neural unit is a CMOS (each neural node may comprise a CMOS LIF neural circuit – Nino, paragraph 121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).

Regarding claim 3, Suda discloses that “the spiking neural unit is further configured to provide the output to a controller external to the memory array and the [set of spiking neural units] (at least one control circuit is located within the hardware-based spiking neural network and used to control one or more spiking neuron circuits; the control circuit may be located external to the neuron circuit – Suda, paragraph 114; magnitude of the output spike may be controlled by the control circuit [suggesting that the output spike is provided thereto for purposes of determining its magnitude] – id. at paragraph 118; see also Fig. 13).”  
Nino discloses that the spiking neural unit is a CMOS (each neural node may comprise a CMOS LIF neural circuit – Nino, paragraph 121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).

Regarding claim 4, Suda discloses that “the spiking neural unit is coupled to a different spiking neural unit in the [set of spiking neural units] (spiking neural network comprises a first neuron and a second neuron; the spike outputted by a neuron may be received by another neuron within the spiking neural network or may be received by some other component of the spiking neural network – Suda, paragraph 86; see also Fig. 6 (showing that the neuron 602 is connected to neuron 606 via synapse 604)); and …
the spiking neural unit is further configured to provide the output to the controller via the different spiking neural unit (the spike outputted by a neuron may be received by another neuron within the spiking neural network or may be received by some other component of the spiking neural network – Suda, paragraph 86; the magnitude of the output may be controlled by a control circuit [suggesting that the output is provided to the control unit] – id. at paragraph 118).”  
Nino discloses that the spiking neural unit is a CMOS (each neural node may comprise a CMOS LIF neural circuit – Nino, paragraph 121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).

Regarding claim 6, Suda, as modified by Nino, discloses that “the spiking neural unit is further configured to store the accumulated weight in the memory array in response to the accumulated weight being less than the threshold (if the summed current is less than the threshold value, the spiking neuron does not output a spike and awaits further input signals; the summed current is stored to be added to the next input signal – Suda, paragraph 108; CES element may be provided as a memory cell in a cross-point memory array – id. at paragraph 53).”

Regarding claim 7, Suda discloses “[a] method comprising: 
receiving an input, via a spiking neural unit comprising logic [coupled to] a memory array, to increase a weight stored in a memory cell of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit sums the signals [i.e., increasing the weights] received by the input node – id. at paragraph 12; see also Fig. 6 (showing that the CES element 608 of neuron 602 is coupled to synapse 604, which comprises part of the spiking neural unit));  
collecting, via a spiking neural unit, the weight (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14);
accumulating the weight with an increase based on the input (spiking neuron may comprise an accumulator circuit for summing current signals received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6);
comparing the accumulated weight to a threshold weight (spiking neuron may comprise a comparator circuit for comparing an accumulated current signal with a threshold current value stored by a CES element – Suda, paragraph 7); and 
providing an output to a controller coupled with the memory array in response to the accumulated weight being greater than the threshold weight (spiking neuron may comprise a comparator circuit for outputting a spike signal if the accumulated current signal is greater than or equal to a threshold current value – Suda, paragraph 7; magnitude of the output spike may be controlled by a control circuit [controller] – id. at paragraph 118 [suggesting that the output is provided to the control circuit]; CES element may be provided as a memory cell in a cross-point memory array – id. at paragraph 53; see also Fig. 13 (showing that the control circuit 1308 is coupled to the CES element 1304)).”  
Nino discloses “a spiking neural unit comprising logic located below a [substrate] (see Nino Fig. 3 and note that each CMOS neuron [spiking neural unit] is coupled to a silicon substrate and located under it; each neural node may comprise a CMOS LIF neural circuit; upon one or more input current signals reaching a threshold value, a neural node may output a voltage spike to one or more output paths – id. at paragraph 121)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to couple each neural unit to a substrate, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).

Regarding claim 9, Suda, as modified by Nino, discloses “erasing the weight stored in the memory cell in response to the spiking neural unit receiving an erase command from the controller (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike – Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  

Regarding claim 10, Suda, as modified by Nino, discloses “sending the result of the comparison to the controller via a plurality of spiking neural units (magnitude of the output spike may be controlled by a control circuit [controller] – Suda, paragraph 118 [suggesting that the output is provided to the control circuit]; comparator circuit of spiking neuron [spiking neural unit] outputs the spike signal if the accumulated current signal is greater than or equal to the threshold current value [so the spike signal is the result of a comparison] – id. at paragraph 7).”  

Regarding claim 14, Suda discloses “[a] system, comprising: 
a controller (Suda Fig. 13 shows a control circuit 1308); and 
a neural network coupled to the controller (techniques provide a neuron circuit for use in a hardware-based spiking neural network – Suda, paragraph 4; see also Fig. 13 (showing that the control circuit 1308 is coupled to the spiking neural circuitry comprising capacitor 1302 and CES element 1304)), wherein the neural network includes: 
a memory array (CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53); and 
a … semiconductor … coupled to the memory array, wherein the [semiconductor] includes a plurality of spiking neural units each comprising logic (CES element may comprise a metal/CEM/metal stack formed on a semiconductor, wherein the term “metal” also encompasses semiconductors – Suda, paragraph 53; each neuron [spiking neural unit] is configured to receive inputs, accumulate the received inputs, and output a spike when the accumulated inputs reach or exceed a threshold value of the neuron – Suda, paragraph 86; see also Fig. 6) and configured to: 
receive an input to increase a weight stored in a plurality of memory cells of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit for summing the signals [i.e., increasing the weights] received by the input node – id. at paragraph 12); 
collect the weight from the plurality of memory cells of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14); 
accumulate the weight with the increase based on the input (spiking neuron may comprise an accumulator circuit for summing current signals [weights] received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6); 
compare the accumulated weight to a threshold weight (spiking neuron may comprise a comparator circuit for comparing the accumulated current signal with the threshold current value stored by the CES element – Suda, paragraph 7); and 
provide an output to the controller in response to the accumulated weight being greater than the threshold weight (CES element outputs a spike signal if the accumulated current signal is greater than or equal to the threshold current value – Suda, paragraph 7).”  
Suda appears not to disclose explicitly the further limitations of the claim.  However, Nino discloses “a complementary metal-oxide-semiconductor (CMOS) coupled to [a substrate], wherein the CMOS includes a plurality of spiking neural units (see Nino Fig. 3 and note that each CMOS neuron is coupled to a silicon substrate and located under it; each neural node may comprise a CMOS LIF neural circuit; upon one or more input current signals reaching a threshold value, a neural node may output a voltage spike to one or more output paths – id. at paragraph 121)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).

as a spiking neuron has a binary output, if the integrated current [weight] is less than the threshold current, the comparator [which functions as a controller insofar as it controls the output of the neuron] may output a signal indicating a zero (0) [the zero output functions as a refresh command because it is effectively an instruction to await the receipt of updated signals] – Suda, paragraph 97; see also Fig. 12 (showing that if the accumulated current is less than the threshold current, the system awaits the receipt of further synaptic currents)).”

Regarding claim 16, Suda, as modified by Nino, discloses that “the controller is configured to send an erase command to the spiking neural unit of the plurality of spiking neural units in response to the weight from the plurality of memory cells being greater than the threshold weight (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike – Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  

Regarding claim 17, Suda, as modified by Nino, discloses that “[a] controller is configured to send a refresh command to the spiking neural unit of the plurality of spiking neural units in response to the weight from the plurality of memory cells being equal to the threshold weight (as a spiking neuron has a binary output, if the integrated current [weight] is greater than or equal to the threshold current, the comparator [which functions as a controller insofar as it controls the output of the neuron] may output a signal indicating a one (1), which corresponds to a spike – Suda, paragraph 97; if the comparator outputs a spike, the first CES element is reset, and the first CES element can be used to accumulate/integrate incoming current again – id. at paragraph 98 [thus, the one output functions as a refresh command because it triggers an instruction to reset the current to the baseline]; see also Fig. 12 (showing that if the accumulated current is equal to the threshold current, the CES element is reset and the neuron awaits the receipt of further synaptic currents)).”

Regarding claim 18, Suda, as modified by Nino, discloses that “the controller is configured to send an erase command to the spiking neural unit of the plurality of spiking neural units in response to the weight from the plurality of memory cells being equal to the threshold weight (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike– Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  

Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Nino and further in view of Akin et al. (US 20190042920) (“Akin”).
Regarding claim 5, Suda discloses that “the memory array is formed on the [semiconductor] (CES element is provided as a memory cell in a cross-point memory array whereby the CES element is formed on a semiconductor – Suda, paragraph 53); and …Client No. 2018-1435.00/US20 
BC&H Docket No. 1014.0050001the spiking neural unit is further configured to collect the weight from a plurality of memory cells of the memory array (CES element is provided as a memory cell in a cross-point memory array – Suda, paragraph 53; capacitor C performs a function of accumulating current [weight] flowing into the neuron as a voltage [i.e., it collects the current from a plurality of other CES elements] – id. at paragraph 74)….”  
Nino discloses that the spiking neural unit is a CMOS (each neural node may comprise a CMOS LIF neural circuit – Nino, paragraph 121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to make each neural unit a CMOS, as disclosed by Nino, and an ordinary artisan could reasonably expect to have done so successfully.  See Nino, paragraph 14 (discussing the fact that artificial neural networks are inefficient relative to human brains in terms of power consumption).
Neither Suda nor Nino appears to disclose explicitly the further limitations of the claim.  However, Akin discloses that “the spiking neural unit is further configured to collect the weight … via a multiplexor (in a neural core [spiking neural unit] of a spiking neural network, a signal is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed [collected, via a multiplexor] with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2).”
Akin and the instant application both relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to collect the weights via a multiplexor, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Regarding claim 11, neither Suda nor Nino appears to disclose explicitly the further limitations of the claim.  However, Akin discloses “collecting, via a multiplexor of the spiking neural unit, the weight in response to the spiking neural unit receiving a command from the controller (in a neural core of a spiking neural network, a signal [command, sent by another neuron which acts as a controller] is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to collect the weight with a multiplexor in response to receiving a command, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so See Akin, paragraph 38.

Regarding claim 12, Suda, as modified by Nino and Akin, discloses “collecting, via a multiplexor of the spiking neural unit, the weight (in a neural core of a spiking neural network, a signal is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2) in response to a particular period of time passing since previously collecting the weight (in an external memory, each neuron has a list of pairs specifying its synapses; the list is organized in the memory by time step; for example, during each given time step, all of the synapses of a presynaptic neuron that will arrive during that time step are fetched from the external memory – Akin, paragraph 51 [i.e., the weight is collected at the neuron’s multiplexor in response to a number of time steps adequate to receive a spike from a presynaptic neuron having passed]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to collect the weight with a multiplexor based on a time period since last collecting the weight having elapsed, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Regarding claim 13, Suda, as modified by Nino and Akin, discloses “collecting, via a multiplexor of the spiking neural unit, the weight (in a neural core of a spiking neural network, a signal is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2) in response to a particular number of signals being applied to the memory cell (in an external memory, each neuron has a list of pairs specifying its synapses; the list is organized in the memory by time step; for example, during each given time step, all of the synapses of a presynaptic neuron that will arrive during that time step are fetched from the external memory – Akin, paragraph 51 [i.e., the weight is collected at the neuron’s multiplexor in response to a number of signals adequate to receive a spike from a presynaptic neuron having been fetched from memory]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to collect the weight with a multiplexor, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Nino and further in view of Wu et al. (US 20180082176) (“Wu”).
Regarding claim 8, Suda, as modified by Nino and Wu, discloses “refreshing the weight stored in the memory cell in response to the spiking neural unit receiving a refresh command from the controller (SNN program [controller] uses a time difference to calculate an adjusted weight for the synapse and updates [refreshes] the synaptic weight for a determined firing neuron and a connected neuron – Wu, paragraph 36; paragraph 37 indicates that the spike history array on which the synaptic weights are stored comprises memory cells).”  
Wu and the instant application both all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to refresh the weight in response to receiving a refresh command, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system with learning by ensuring that all of the weights used are continually up to date.  See Wu, paragraph 36.

memory 104 containing a spiking neural network program may be a DRAM – Wu, paragraph 18 and Fig. 1).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino to make the neural network a DRAM, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the system cheaper and more dense than would be the case if other types of memory were used.  See Wu, paragraph 18.

Regarding claim 20, Suda, as modified by Nino and Wu, discloses that “the plurality of memory cells are a word of memory cells (memory device may include, for each of the rows of a spike history array, a word line through cells of the memory device [suggesting that the memory cells comprise a word] – Wu, paragraph 60).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Nino tomake the memory cells a word of memory cells, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would standardize the units of data that are processed, thereby enhancing predictability.  See Wu, paragraph 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125    

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125